Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This office action is response to the amendment filed on August 12, 2022.  As per request, claims 25, 29-32, 36, 37 and 43-46 have been amended.  Claims 28, 33-35 and 39-42 have been canceled.  Thus, claims 25-27, 29-32, 36-38 and 43-46 are still pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 25-27, 29-32, 36-38 and 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moxon (2016/0093075).
As per claim 25, Moxon discloses an aircraft monitoring system which includes at least one optical sensor for sensing air movement external to an aircraft (see at least paragraph 0049 – Lidar sensor 86); and an aircraft controller having at least one processor configured to control the aircraft based on the sensed air movement (see at least figure 2, item 80 and paragraphs 0048-0049).
Moxon discloses that the at least one processor is configured to determine at least one parameter indicative of an aerodynamic performance of a wing of the aircraft, and wherein the at least one processor is further configured to control the aircraft based on the at least one parameter for enhancing the aerodynamic performance of the wing (see at least paragraphs 0048 and 0049).
As per claim 26, Moxon discloses that the aircraft controller is configured to control a flight control system or a propulsion system of the aircraft based on the sensed air movement, thereby changing a velocity of the aircraft (see at least paragraphs 0052, 0068, 0069 and claim 12).
As per claim 27, Moxon discloses that the at least one optical sensor comprises a light detection and ranging (LIDAR) sensor (see at least paragraph 0049).
As per claim 29, Moxon discloses that the aircraft controller is configured to determine the at least one parameter based on a velocity of the air movement within a downwash of the wing (see at least paragraphs 0006, 0043, 0044, 0048 and 0052).
As per claim 30, Moxon discloses that the at least one parameter is indicative of a lift distribution across the wing (see at least paragraphs 0006 and 0047).
As per claim 31, Moxon discloses that the at least one parameter is induced drag (see at least paragraph 0024).
As per claim 32, Moxon discloses that the aircraft controller is configured to determine a lift distribution across the wing based on the at least one parameter, and wherein the aircraft controller is further configured to control the aircraft based on the lift distribution (see at least paragraphs 0027, 0029, 0036, 0045, 0047, 0049, 0051 and 0062).
With respect to claims 36-46, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Remarks
All claims are rejected.
Applicant's arguments filed on August 12, 2022 have been fully considered but they are not deemed to be persuasive.  
In the amendment, applicants essentially argue that the reference Moxon fails to describe (1) an optical sensor “for sensing air movement external to an aircraft and affected by the aircraft” and (2) determining “at least one parameter indicative of an aerodynamic performance of a wing” based on the sensed air movement.  However, upon examination of the claims, the references cited clearly cover the subject matter AS CLAIMED by the applicants.  As for (1), Moxon does disclose an optical Lidar to detect wind gusts ahead of the aircraft as in at least figure 1, and paragraph 0049.  For argument (2), please see at least figures 1-3 and paragraph 0049 in which teaches such limitation.  Therefore, examiner has provided Moxon reference which does suggest that features of the newly amended claims (see rejection set forth above).
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
August 27, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661